NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                In the Matter of:

                 TEN THOUSAND DOLLARS ($10,000.00)
                   IN UNITED STATES CURRENCY.
                   _______________________________
                        STATE OF ARIZONA,
                           Plaintiff/Appellant,

                                        v.

                             LEOPOLD SALEEM,
                              Claimant/Appellee.

                             No. 1 CA-CV 14-0379
                                  FILED 2-26-2015


           Appeal from the Superior Court in Maricopa County
                          No. CV2012-018339
              The Honorable Robert H. Oberbillig, Judge

                      REVERSED AND REMANDED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Peter S. Spaw
Counsel for Plaintiff/Appellant

Leopold Saleem, Ft. Grant
Claimant/Appellee
                            STATE v. SALEEM
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Diane M. Johnsen delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Lawrence F. Winthrop joined.


J O H N S E N, Judge:

¶1           The State appeals the superior court's grant of summary
judgment in a civil forfeiture proceeding. We reverse the judgment and
remand for further proceedings.

¶2            After a drug dog alerted to currency in Leopold Saleem's bag
at the airport, the State seized the currency for forfeiture. Saleem filed a
claim of interest and in due course moved for summary judgment, arguing
there was insufficient evidence to link the money to the sale or possession
of drugs. See In re Twenty-Four Thousand Dollars ($24,000) in U.S. Currency,
217 Ariz. 199, 201, ¶ 7 (App. 2007). In response, the State argued that the
drug-dog alert and Saleem's drug-related criminal history established a link
sufficient to withstand summary judgment. The court granted Saleem's
motion and the State appealed. We have jurisdiction pursuant to Arizona
Revised Statutes sections 12-120.21(A)(1), -2101(A)(1) (2015).1

¶3             Saleem failed to file an answering brief after receiving notice
of the appeal and notice of the filing deadline. We hold this failure
constitutes a confession of reversible error. See Bugh v. Bugh, 125 Ariz. 190,
191 (App. 1980) ("Where debatable issues are raised, the failure of an
appellee to file an answering brief constitutes a confession of reversible
error."). Accordingly, we reverse the judgment and remand for further
proceedings.




                                   :ama

1     Absent material revisions after the relevant date, we cite a statute's
current version.


                                      2